Citation Nr: 1440630	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-09 906	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran and Ms. M. 

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1970 to December 1971 and from April 2006 to June 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In July 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The TDIU claim is REMANDED to an Agency of Original Jurisdiction.  


FINDING OF FACT

Throughout the appeal period, posttraumatic stress disorder has been manifested by a disability picture that equates to occupational and social impairment with deficiencies in most area under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the rating criteria; and posttraumatic stress disorder has not been shown to be productive of total occupational and social impairment.





CONCLUSION OF LAW

Throughout the appeal period, the criteria for an initial rating higher than 70 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  



Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for benefits has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained the service records as well as VA and private medical records.  

The Veteran was afforded VA examinations in March 2009, November 2009, and September 2013.  As the examination reports contain the medical history and findings, pertaining to the rating criteria, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical examination must be based on consideration of the history and describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 




As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).



Rating Criteria

Throughout the appeal, posttraumatic stress disorder has been rated 70 percent under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders.

Under Diagnostic Code 9411, the criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Under Diagnostic Code 9411, the criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 



Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of posttraumatic stress disorder in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as  explained above.


Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met. It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Evidence

The Veteran is service-connected for posttraumatic stress disorder resulting from his combat experiences in Vietnam.  

On VA examination in March 2009, the Veteran complained of irritability and a lack of concentration.  He described intrusive thoughts, flashbacks which occurred one to two times a week, and nightmares which occurred two to three times a month.  He stated that he slept two to three hours a night.  He described exaggerated startled reactions to loud noises and that he acted defensively when approached unexpectedly.  The Veteran indicated that he was hypervigilant and emotionally detachment from others, and he had decreased interests in activities and low motivation.  He denied close friends, but he had some contacts at work.  It was noted that the Veteran was married for 35 years and that he had a fair relationship with his wife and grandchildren and a good relationship with his son.  He indicated that in his spare time he did gardening and carpentry and yard work, and he went to church once a week.  

As for work history, the Veteran was working as a metal finisher for the same company for the last 15 years.  The Veteran has not missed worked in the past year.  The Veteran stated that he worked alone for the most part, which helped with irritability.  He stated that since his work was repetitive and his lack of concentration had little impact on his work.  

The VA examiner found the Veteran to be alert, oriented, and attentive.  The Veteran's mood appeared dysphoric and his affect was constricted.  Speech had regular rate and rhythm.  The Veteran's thought process was logical and coherent.  


There was no evidence of delusional content.  There were no current thoughts of hurting himself or others.  The Veteran denied a history of suicide attempts.  Memory was mildly to moderately impaired for immediate information and was fairly intact for recent and remote events.  He was able to interpret a proverb.  The VA examiner concluded that the Veteran's occupational and social impairment due to PTSD was moderate to considerable in degree.  The GAF score was 53.  

On VA examination in November 2009, the Veteran complained of difficulty sleeping, nightmares, intrusive thoughts, flashbacks, hypervigilance, difficulty with loud noises and crowds, anger, irritable, mistrust of others, depression, and hopeless feelings.  The Veteran stated that he had suicidal thoughts in the past, but denied any current ideation.  

As for psychiatric history, there was no history of hospitalization.  The Veteran was receiving treatment for PTSD by VA, including medication, counseling, anger management classes, and group therapy.  As for social history, the Veteran was married, his only marriage.  He denied legal problems.  The Veteran was able to drive and to manage his finances.  As for occupational history, the Veteran was working full time as a metal finisher.  

On mental status evaluation, the Veteran was generally alert and oriented.  His thought process was linear, and his affect was mildly blunted.  The Veteran showed some difficulty with attention and memory.  The Veteran denies suicidal ideation.   The VA examiner concluded that the Veteran's occupational and social impairment due to PTSD was moderate to severe in degree.  The GAF score was 51.  

In January 2010, the Veteran was having a negative reaction to medication, including hallucinations and suicidal thoughts, which stopped when the medication was discontinued.  





In March 2010, the Veteran's symptoms were sleep disturbance, nightmares, flashbacks, intrusive thoughts of combat, hyperalertness, startle response, mistrust of others, inability to express his feelings, depression, anger, irritableness, and rage.  

In March 2011, the Veteran's symptoms were disturbing thoughts and he avoided people and situations that reminded him of service.  

In May 2011, the Veteran testified that his concentration was affected by PTSD and that his memory was bad.  He stated that he checked the house in the mornings and that he attended anger management classes.  The Veteran's wife stated that the Veteran was angry often. 

On VA examination in September 2013, the Veteran gave history sleep disturbance, nightmares, intrusive thoughts, avoidance behavior, exaggerated startled response, hypervigilance, feelings of detachment, difficulty relating to others, anxiety, panic and anger.  He denied current suicidal or homicidal ideation.  He indicated that he had a driver's license and that he could manage his finances.  The Veteran lived with his wife of 39 years and he stopped working in 2012 after 19 years with the same company.  

The VA examiner described the Veteran's current symptoms were anxiety, panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner concluded that there was no significant increase in the severity of the Veteran's PTSD symptoms since the last examination.  The VA examiner stated that PTSD resulted in occupational and social impairment with reduced reliability and productivity.   The GAF score was 55. 

In September 2013, PTSD was described as significantly disabling.





Analysis 

Reconciling the medical and lay evidence into a consistent disability picture, two elements of the present disability emerge.  First, the Veteran has symptomatology that is associated with the rating criteria under the General Rating Formula and symptomatology not covered in the rating criteria, but are associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4 .130 (rating mental disorders).  And two, while there has been some fluctuation in the symptoms of posttraumatic stress disorder, the disability picture has remained essential constant in symptomatology, in the clinical findings, and in the impact on occupational and social functioning. 

As for occupational impairment, the Veteran was employed full time until 2012.   While the Veteran has indicated that he stopped working because of PTSD, and as there is evidence that the symptoms of posttraumatic stress disorder has resulted in occupational impairment, the level of occupational impairment due to PTSD has been described as either moderate to considerable, moderate to severe, reduction in reliability and productivity, and significantly disabling, which are consistent with rating criteria for the current 70 percent rating, namely, occupational impairment with deficiencies in most areas, such as work or mood, due to such symptoms as difficulty in adapting to stressful circumstances (including work or a work like setting) and the inability to establish and maintain effective relationships. 

As for social impairment, while the Veteran has no close friends, he has remained married for 39 years and the relationship with his wife and grandchildren has been described as fair.  The Veteran is not totally socially isolated as he does go out in the community, for example, he attends church and he is group therapy.  He has no legal problems, and he is able to drive and to manage his finances.  






The clinical findings are also consistent with the GAF scores in the range of 51 to 55, which equate to no more than moderate symptoms or moderate difficulty in occupational functioning, for example, few friends and conflicts with peers or co-workers. 

While the Veteran stopped working in 2012, the Veteran's history, symptomatology as the Veteran described and the clinical findings over a period of more than 5 years do not more nearly approximate or equate to total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation, or memory loss for names of close relatives or own name.  None of which has been shown. 

Based on the foregoing, the preponderance of the evidence is against an initial rating higher than 70 percent throughout the period of the appeal. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.




If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As the disability picture is encompassed in the Rating Schedule, the assigned schedular rating is adequate, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability

The claim for a total disability rating for compensation based on individual unemployability is remanded. 


ORDER

An initial rating higher than 70 percent for PTSD is denied. 


REMAND 

On the claim for a total disability rating for compensation based on individual unemployability, the claim has not been initially adjudicated by the RO or addressed in a statement of the case or supplemental statement of the case.    Therefore, due process requires further development.

Accordingly, the claim is remanded for the following action. 





Adjudicate the claim for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(a).  If the benefit is denied, furnish the Veteran and his representative a statement of the case or supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


